Title: To Alexander Hamilton from James McHenry, 18 March 1799
From: McHenry, James
To: Hamilton, Alexander



War department, March 18. 1799
Sir,

I have received your letter of the 15 instant with alterations and additions proposed to be made to the recruiting instructions. These have been considered, generally adopted, and with some further alterations will be put into the hands of a printer to day, and a sufficient number of Copies sent you as soon as they shall be printed.
With great respect   I am Sir   Your obedient servant

James McHenry
Major General Hamilton

